DETAILED ACTION
This communication is a first office action on the merits. Claims 39-56, 59 and 60, as filed are currently pending and have been considered below.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 31 January 2021 is acknowledged. Applicant has further elected of Species F.  Applicant has not explicitly stated whether the election of Species F was made with or without traverse. Since no errors in the restriction requirement have been identified, the election has been treated as an election without traverse (MPEP § 818.01(a)).   
Claims 41 and 48-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement filed 17 July 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
17 July 2018 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claim 47 is objected to because of the following informalities:  Claim 47 is missing a period at its end.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39, 40, 42-47, 59 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 39 establishes that the core is “for unfastenably joining”. However, claim 47 describes wherein the zipper portions can be disengaged from one another. Clarification is required to rectify the apparent contradiction in the language.

Regarding claim 44, the phrase “a force component different from which they are stressed” renders the claim indefinite as no stress of the zipper strips has been established or described.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 39, 40, 42-46 and 59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siegel (US 3,633,642).
Regarding claim 39, Siegel discloses an apparatus comprising:
one of:
a generally U-shaped body (6, wherein Fig. 1 shows it comprises a hook 10 and wall 8) having two side walls (8, 10), and a connecting bottom side wall (Fig. 1 shows wherein there is a connecting portion between 8 and 10); and
a plurality of generally U-shaped bodies having two side walls, and a connecting bottom side wall and which are oriented open side to open side with each other in a row.



Regarding claim 42, Siegel further discloses wherein the generally U-shaped body is standalone (Fig. 1 as shown).

Regarding claim 43, Siegel further discloses a strip adapted to be interlocked with a second zipper strip (Fig. 1 as shown).

Regarding claim 44, Siegel further disclose wherein the first and second zipper strips are configured to interlock in a force component different from which they are stressed (Fig. 1 as shown).

Regarding claim 45, Siegel further discloses ribs that prevent separation of the first and second zipper strips (Fig. 1 shows wherein 10 and 11 have hooked ends that prevent said separation).

Regarding claim 46, Siegel further disclose an interconnection portion (the U-shaped portion); and a tape (4, 5).

Regarding claim 59, Siegel further discloses more than one material selected from a group comprising materials that are rigid, semi-rigid, flexible, and semi-flexible (Fig. 1 shows .

Claim(s) 39, 40, 42, 43-47, 59, 60 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horita (US 4,987,658).
Regarding claim 39, Horita discloses an apparatus comprising:
one of:
a generally U-shaped body (E) having two side walls (Fig. 2 shows wherein two halves branch to surround the edge 14 to form the two side walls), and a connecting bottom side wall (base of E1); and
a plurality of generally U-shaped bodies having two side walls, and a connecting bottom side wall and which are oriented open side to open side with each other in a row.

Regarding claim 40, Horita further discloses wherein the generally U-shaped body is adapted to interconnect with another generally U-shaped body (Fig. 1 shows the U shaped bodies interconnected).

Regarding claim 42, Horita further discloses wherein the generally U-shaped body is standalone (Fig. 1 shows wherein the element can stand on its own on the garment edge).



Regarding claim 44, Horita further discloses wherein the first and second zipper strips are configured to interlock in a force component different from which they are stressed (Fig. 1 as shown).

Regarding claim 45, Horita further discloses ribs (E1) that prevent separation of the first and second zipper strips (Fig. 1 as shown).

Regarding claim 46, Horita further disclose an interconnection portion (the U-shaped portion); and a tape (12).

Regarding claim 47, Horita further disclose wherein the first and second zipper strips are further characterized by:
the first and second zipper strips being disposed with respect to each other so that when a zipper slider(15) traverses the first and second zipper strips in one direction, a first and second interconnection portions of the first and second zipper strips are forced into engagement with one another and when the zipper slider traverses the first and second zipper strips in a second opposite direction, the first and second interconnection portions of the first and second zipper strips, respectively, are forced to disengage from each another (Column 2, lines 14-17).



Regarding claim 60, Horita further discloses a core covering (16), wherien the core is selected form a group comprising materials that are rigid or semi-rigid (Column 2, line 18 describes metal), and the core covering is selected from a second group that is flexible or semi-flexible (Column 2, lines 30-32 describe polyester as a component of the covering).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siegel as applied to claim 46 above, and further in view of Buchman (US 6,247,843).
Regarding claim 47, Siegel further disclose wherein the first and second zipper strips are further characterized by:
the first and second zipper strips being disposed with respect to each other so that when a zipper slider traverses the first and second zipper strips in one direction, a first and second interconnection portions of the first and second zipper strips are forced into engagement with one another (Column 3, lines 3-8 describe wherein a slider 21 applies pressure to fasten the strips).
While Siegel fails to explicitly disclose wherein the zipper slider traverses the first and second zipper strips in a second opposite direction, the first and second interconnection portions of the first and second zipper strips, respectively are forced to disengage from each another, Buchman teaches the disengagement function of a slider (16, Column 3, lines 34-37).
From this teaching of Siegel, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a secondary disengagement for the slider to provide efficient disengagement of the profiles without requiring pulling apart of the profiles that could cause tearing or accidental damage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677